

	

		III

		108th CONGRESS

		2d Session

		S. RES. 435

		IN THE SENATE OF THE UNITED STATES

		

			September 24, 2004

			Mr. Voinovich submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Congratulating the Croatian Fraternal Union

		  of America on its 110th Anniversary.

	

	

		Whereas the Croatian Fraternal Union of America will

			 celebrate its 110th anniversary on Sunday, September 26, 2004;

		Whereas on September 2, 1894, Mr. Zdravko V. Muzina

			 established the Croatian Fraternal Union in old Allegheny City,

			 Pennsylvania;

		Whereas the Croatian Fraternal Union began as a means to

			 establish an insurance society to provide coverage for its members and their

			 families;

		Whereas the Croatian Fraternal Union of America is the

			 largest Croatian organization outside of the Republic of Croatia, with tens of

			 thousands of members in the United States; and

		Whereas the members of the Croatian Fraternal Union remain

			 active and engaged in efforts to provide their members with a secure foundation

			 celebrating their Croatian heritage: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 Croatian Fraternal Union of America on the occasion of its 110th anniversary;

			 and

			(2)congratulates the

			 members of the Croatian Fraternal Union on reaching this significant

			 milestone.

			

